Name: Commission Regulation (EEC) No 977/84 of 10 April 1984 concerning the putting up for sale on the internal market of 142 600 tonnes of common wheat of bread-making quality held by the Danish intervention agency and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  plant product;  Europe
 Date Published: nan

 11 . 4. 84 Official Journal of the European Communities No L 99/9 COMMISSION REGULATION (EEC) No 977/84 of 10 April 1984 concerning the putting up for sale on the internal market of 142 600 tonnes of common wheat of bread-making quality held by the Danish intervention agency and amending Regulation (EEC) No 1687/76 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 8 (4) thereof, Having regard to Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movement of products bought in by an intervention agency (3), and in particular Article 4 thereof, Whereas Council Regulation (EEC) No 1146/76 of 17 May 1976 on particular and special intervention measures for cereals (4) lays down the general rules applicable in this field ; Whereas, for the 1983/84 marketing year, the market in common wheat shows an imbalance between supply and demand which has resulted in particularly large deliveries into intervention ; Whereas the accumulation of these stocks of common wheat combined with budgetary constraints threatens to create serious disturbances in the operation of the common organization of the market, particularly at intervention level ; Whereas, in order to remedy this situation, measures have been taken to facilitate the disposal on the Community market of the stocks held by the interven ­ tion agencies ; whereas these measures, which have taken the form of the sale of common wheat for use in animal feedingstuffs, are due to expire on 31 March 1984 ; Whereas further oudets for disposal in this sector currently exist in Denmark ; whereas the stocks exist ­ ing in Denmark allow for such action ; Whereas the envisaged action should produce its full effect before the beginning of the 1984/85 marketing year ; Whereas it is appropriate that this sale should take place in accordance with the provisions of Commis ­ sion Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (^ subject, however, to certain special provisions designed to ensure that the operation is conducted in confor ­ mity with the aim pursued ; Whereas, in particular, the intended use of the cereal in question calls for the fixing of special price condi ­ tions ; whereas these conditions should serve to atten ­ uate the tension on the cereals market and prevent any deterioration ; whereas, moreover, in view of the fixing of special price conditions, provision should be made for a security to be lodged in order to ensure that the operators enjoying such conditions genuinely put the cereals concerned to the use provided for ; Whereas, in order to facilitate supervision of the use of the cereals to be put up for sale by the Danish inter ­ vention agency, the minimum quantity to be covered by tenders should be fixed at 200 tonnes ; Whereas, moreover, where supervision is concerned, the provisions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (6), as last amended by Regulation (EEC) No 783/84 Q, are applicable ; whereas, however, it is appropriate to strengthen the said detailed rules ; whereas, to this effect, provision should be made for the systematic inspection of accounts as well as on-the-spot verification, possibly based on sampling ; whereas, moreover, provision should be made for the cereals in question to be treated in such a manner that they can be identified ; Whereas, in view of the special use provided for in this Regulation, Regulation (EEC) No 1687/76 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . The Danish intervention agency shall put up for sale on the internal market by means of an invitation to tender about 142 600 tonnes of common wheat of bread-making quality to be used in animal feeding ­ stuffs . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6. 1982, p. 1 . O OJ No L 128 , 24. 5. 1977, p. 1 . f) OJ No L 130, 19. 5. 1976, p. 9 . O OJ No L 202, 9 . 7. 1982, p. 23 . (6) OJ No L 190, 14. 7. 1976, p. 1 . O OJ No L 85, 28 . 3 . 1984, p . 26 . No L 99/10 Official Journal of the European Communities 11 . 4. 84 1984. Such proof must be furnished not later than 31 December 1984. Article 3 The control referred to in Article 2 of Regulation (EEC) No 1687/76 shall comprise systematic verifica ­ tion of accounts and on-the-spot controls . The latter may take the form of sampling. The intervention agency concerned may treat the cereals concerned in a manner permitting their identi ­ fication . The treatment must be carried out at the lowest possible cost. Article 6 Regulation (EEC) No 1687/76 is hereby amended as follows : In the Annex, part II 'Products subject to a use and/or destination other than that mentioned under I', the following point 22 and related footnote are added : '22. Commission Regulation (EEC) No 977/84 of 10 April 1984 concerning the putting up for sale on the internal market of 142 600 tonnes of common wheat of bread-making quality held by the Danish intervention agency and amending Regulation (EEC) No 1 687/76 (22) : On the dispatch of common wheat for pro ­ cessing :  Section 104 : "Intended for processing (Article 1 of Regulation (EEC) No 977/84)."  Section 106 : The date on which the common wheat was withdrawn from the intervention stocks. 2. Without prejudice to the provisions of this Regu ­ lation, the provisions of Regulation (EEC) No 1836/82 shall apply to the sale provided for in paragraph 1 . Article 2 The sale of the common wheat referred to in Article 1 shall take place on the basis of a standing invitation to tender. The invitation to tender shall be open for the period April until the end of May 1984. The Danish intervention agency shall issue partial invitations to tender at least once a week. Article 3 1 . By way of derogation from Article 5 ( 1 ) and (2) of Regulation (EEC) No 1836/82, the successful offer price must correspond to not less than 215,67 ECU per tonne during April 1984 ; this price shall be adjusted upwards by the amount of a monthly increase provided for in respect of the reference price during the following month . 2. By way of derogation from Article 3 of Regula ­ tion (EEC) No 1836/82, to be admissible, tenders must be for a quantity of not less than 200 tonnes. Article 4 Without prejudice to Article 13 (2) of Regulation (EEC) No 1836/82, where the offer price is less than the amount given by the reference price in force during the month in which the contract is awarded, reduced by 11,62 ECU per tonne and increased by 1 %, the tender shall be valid only if accompanied by a written undertaking by the tenderer :  to lodge, no later than two working days following the day of receipt of notification of the award of contract, a security amounting to the difference between those two prices,  to keep ,a stock record showing the quantities purchased and the use to which they have been put and, in the event of sale, the name and address of the purchaser and the quantities sold. The security shall be released only for those quantities in respect of which the successful tenderer can prove they were used in animal feedingstuffs before 1 August H OJ No L 99, 11 . 4. 1984, p. 9 .' Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 April 1984. For the Commission Poul DALSAGER Member of the Commission